COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                             NOTICE OF ORDER ON MOTION

Cause number:               01-13-00978-CR
Style:                      William Harris
                            v The State of Texas
                  *
Date motion filed :         January 10, 2014
Type of motion:             Motion to Supplement Records
Party filing motion:        Appellant
Document to be filed:

If motion to extend time:
         Deadline to file document:
         Number of previous extensions granted:
         Length of extension sought:

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:

                   The Clerk is instructed to file the document as of the date of this order
                   Absent extraordinary circumstances, the Court will not grant additional motions to extend
                    time

         X        Denied

                 Dismissed (e.g., want of jurisdiction, moot)


          On January 10, 2014, Appellant filed a “Motion to Supplement Records” requesting to supplement the
          record with (1) “all documents contained in the appendix of its appellant brief” and (2) “trial transcripts,
          statements of facts, DNA post-conviction records, motions, field notes, witness statements, copy of crime
          scene evidence, [and] all records attach [sic] to trial # 876384.” Appellant’s broad request fails to
          identify any specific items omitted from either the clerk’s record or the reporter’s record that Appellant
          seeks to include in a supplemental clerk’s and/or reporter’s record. See TEX. R. APP. P. 34.5(c)(1)
          (supplementation of clerk’s record); TEX. R. APP. P. 34.6(d) (supplementation of reporter’s record).
          Accordingly, Appellant’s motion is denied.


Judge's signature: /s/ Justice Jane Bland
                   Acting individually             Acting for the Court

                  Panel consists of ______________________________.

Date: January 16, 2014


November 7, 2008 Revision